dD) JUN 28 2oZi yi 5 OLS TI - “pledeo

| _ breed Merwin, Honorable Judge Andrew Homens.
AM wrrting ds Lett ho o ad “
“ey af my Cordition. tele ns

Necoined few ing, Wetashéstic bros ok
e MawchVoear gud w& was. sped arse my hve

 

  
   

      
 

worle done. 5. moke Sure. “ita liven ong 8, Came.

dewn t Corbinue en Chime -beabmects, ‘the ask

heme Is Aw 44 Docker (De ‘oes. Beni) ras. fn » Apicdcand

alin “yo nc tthe chamarhabi
buna | am 40, sicle ight ee, | have Connpp lena Le ;

 
 

 

 

 

 

 

 

Be, Face Reade doc fie run a
weg docks arnt ribs hu hing Fabs :

f4 Vp Peac Stymecn dnd pn oe Onvoa, fies ribs Usder

 

 

 

 

 
D

hee eon plone, “the only dlans clone, wat Uikeriond

t “ ‘ve ¢™ ‘tem breach, We

W eth been pi de é ffeil witch ave ageing a
ones, ror appa In@reasecl Cows’ albn regl
Ube Covid 14 te, Condi Hon

 

 

Sine Une bocledown eat
hap worsened pus ts por Cont. hore wt Gute

dont dele | ctl male de

Mirdec Such hrrcble € bon mane ns. Ihe av

Condon. fhe. 4 5 maith- Prensy. oon tet cot gli

fre Cid (4. 10. Home Con fine meat Brittle detlean.
heii ad |
woud to an. ae" Ao. pike fend Sho 2

fh Bana Cpesied Tene betas. Oe i

 

 

        

 

 

 

 

 

 

 

 

 
 

When
Il
bal 4 _

 

ih ver pr
| pee’ Aled

at “Thaw
c Ws
| ri cee
vets —

 
 

ah at dais:
i ppoidad Ws ao
| my

 

 

 

 

 

 

hte
| ag
gd je
Sa Anow wz fy C
cM went
Cond
fon
 

 

    

 

 

 

a sii iit cio di iii we lh atl si dy
Name Ne dA Mehuc NORTH TEXAS ie
Reg. No. FE D3244 DALLAS
Federal Medical Center, Carswell 24 JLIN 202

 

   

P.O. Box 27137

Ft. Worth, TX 76127 7
lo

i a Po bex biol

Jui, <3 2020
David 4. Briley, Clerk of tount LH ouston, Texas 4t208

Legal Mail FR20G—iGi oid

 

 
